Case 2:21-cv-04920-CJC-ADS Document 16-1 Filed 06/21/21 Page 1 of 3 Page ID #:238




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

              SERENA FLEITES et al. v. MINDGEEK S.A.R.L. et al.
                          Case No. 2:21-cv-4920

                            ATTACHMENT 1 TO SUMMONS

  SERENA FLEITES and JANE DOE
  NOS. 1 through 33,
                   Plaintiffs,
             v.

  MINDGEEK S.A.R.L. a foreign entity;
  MG FREESITES, LTD., a foreign
  entity; MINDGEEK USA
  INCORPORATED, a Delaware
  corporation; MG PREMIUM LTD, a
  foreign entity; RK HOLDINGS USA
  INC., a Florida corporation, MG
  GLOBAL ENTERTAINMENT INC., a
  Delaware corporation,
  TRAFFICJUNKY INC., a foreign
  entity; BERND BERGMAIR, a foreign
  individual; FERAS ANTOON, a
  foreign individual; DAVID
  TASSILLO, a foreign individual;
  COREY URMAN, a foreign individual;
  VISA INC., a Delaware corporation;
  COLBECK CAPITAL DOES 1-10; and
  BERGMAIR DOES 1-10

                  Defendants.
Case 2:21-cv-04920-CJC-ADS Document 16-1 Filed 06/21/21 Page 2 of 3 Page ID #:239




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

              SERENA FLEITES et al. v. MINDGEEK S.A.R.L. et al.
                          Case No. 2:21-cv-4920

                         ATTACHMENT 2 TO SUMMONS

                          DEFENDANTS TO BE SERVED

   MINDGEEK S.A.R.L.
   32 Boulevard Royal
   L - 2449 Luxembourg City, Luxembourg

   MG FREESITES LTD. (D/B/A PORNHUB)
   195-197 Old Nicosia-Limassol Road
   Block 1 Dali Industrial Zone
   Cyprus, 2540

   MINDGEEK USA INCORPORATED
   21800 Oxnard Street, Suite 150
   Woodland Hills, CA 91367

   c/o CT Corporation System
   818 West 7th Street, Suite 930
   Los Angeles, CA 90017

   MG PREMIUM LTD.
   195-197 Old Nicosia-Liamassol Road
   Block 1 Dali Industrial Zone,
   Cyprus, 2540

   RK HOLDINGS USA INC.
   1094 South Ocean Boulevard
   Palm Beach, FL 33480

   MG GLOBAL ENTERTAINMENT INC.
   21800 Oxnard Street, Suite 150
   Woodland Hills, CA, 91367-7909



                                        2
Case 2:21-cv-04920-CJC-ADS Document 16-1 Filed 06/21/21 Page 3 of 3 Page ID #:240




   TRAFFICJUNKY INC.
   7777, Decarie Boulevard, Office 600
   Montreal, Quebec, H4P 2H2

   FERAS ANTOON
   Rue du Baron Louis Empain
   Sainte-Marguerite-du-Lac-Masson
   Quebec, Canada
   2XQ7+9H

   DAVID TASSILLO
   342 Rue Des Anemones
   Laval, QC H7X 0C1, Canada

   COREY URMAN
   201-4250 Rue Saint-Ambroise
   Montréal, Québec, Canada
   H4C3R4

   BERND BERGMAIR
   70/F The Harbour View Place
   APT, 1 Austin Road West
   Hong Kong

   VISA INC.
   P.O. Box 8999
   San Francisco, California 94128

   COLBECK CAPITAL DOES 1-10

   BERGMAIR DOES 1-10




                                         3
